DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Shi et al. (“Stimulation of Nicotine Demethylation by NaHCO3 Treatment Using Greenhouse-Grown Burley Tobacco,” 15 November 2003) discloses a method, comprising: 
1) sowing and cultivating tobacco seeds to be identified (Plants were generated from the seeds produced in the previous TN90 generation in which the nontopped plants had been identified as converters and nonconverters) in a greenhouse tray (Seeds were germinated in media) (p. 7680, col. 1, para. 3); sampling a plurality of leaf disks (The sampling of the leaves) (p. 7680, col. 1, para. 3); 
2) incubating the plurality of leaf disks of each seedling in a sealed container at 37°C at different time periods (Converter leaves of the same age were treated with NaHCO3, divided into five groups, and cured in separate chambers with five different temperature settings… 23, 30, 37, 40 and 43°C… Samples were taken at different periods to determine the time course changes in nicotine conversion) (p. 7680, col. 2, para. 2; see Table 1 caption);
3) immersing the plurality of incubated tobacco leaves of each seedling in an extractant, extracting alkaloids and obtaining an extract of each seedling (Alkaloid Measurement: Methyl tert-butyl ether (MTBE) was used as extraction agent) (p. 7680, col. 2, para. 3); 
4) analyzing the amounts of nicotine and nornicotine in the alkaloids extract of each seedling by using a gas chromatography-mass spectrometry (GC-MS) (After the solvent and sample were separated, aliquots from the extraction were transferred to a GC vial for alkaloid separation and quantification… % nicotine conversion (PNC) = 100 × nornicotine content / (nicotine content + nornicotine content)) (p. 7680, col. 2, para. 3-5); and 
5) automatically recognizing peaks of the alkaloids extract of each seedling and a standard sample (quinoline as internal standard) (p. 7680, col. 2, para. 3), calculating an integral of peak areas of the peaks, and calculating a percent nicotine conversion (PNC) ((PNC) = 100 × nornicotine content / (nicotine content + nornicotine content), nicotine/nornicotine content, see formula on p. 7680, col. 2, para. 5) as follows:


    PNG
    media_image1.png
    33
    253
    media_image1.png
    Greyscale

where C represents a concentration (mol/L) of nicotine or nomicotine (see formula on p. 7680, col. 2, para. 5); 
when the PNC of a seedling is greater than or equal to a threshold value, the seedling is identified as a converter (minor converter: 5 ≤ PNC ≤ 20; major converter: PNC > 20) (p. 7681, col. 1, para. 4); 
otherwise, the seedling is identified as a non-converter ((PNC) < 5) (p. 7681, col. 1, para. 4).

However, the prior art neither teaches nor fairly suggests a method comprising: 
1) sowing and cultivating tobacco seeds to be for 45-55 days; sampling a plurality of leaf disks from each of 45-55 days old seedlings of the tobacco plant, where the plurality of leaf disks is identical to each other in size and shape; 
2) incubating the plurality of leaf disks of each seedling in a sealed container for 10-12 hours, thereby obtaining a plurality of incubated tobacco leaves of each seedling; 
5) automatically recognizing peaks of the alkaloids extract of each seedling using a GC-MS chemical workstation, and  calculating a pseudo percent nicotine conversion (PPNC) as follows:

    PNG
    media_image1.png
    33
    253
    media_image1.png
    Greyscale

where A represents a peak area of nicotine or nornicotine;
when the PNC of a seedling is greater than or equal to a threshold value, the seedling is identified as a converter and removed from the tobacco plant; 
otherwise, the seedling is identified as a non-converter and retained.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797